Marston, J.
This case clearly comes within and is governed by Smith v. Long, 40 Mich., 555, where it was said that a third-person could not become an indorser until after the payee had indorsed the note. To recognize the distinction sought to be established in this case would but unsettle this branch of the law applicable to negotiable paper, so that the rights and liabilities of parties could only be determined by a resort tó litigation dependent upon conflicting oral testimony. Befined and technical distinctions should not be created under such circumstances. Certainty is far more desirable for all parties, and when the rule is once settled does injustice to none. This case is governed by principles quite different from that on which Hubbard v. Gurney, 64 N. Y., 458, was decided. The question here is, what is the legal import of defendant’s promise on the face of the *198instrument? And we hold him to be a joint maker of the note, because otherwise he could not' be chargeable at all.
The judgment must be affirmed with costs.
Graves and Cooley, JJ., concurred. Campbell, O. J., did not sit in this case.